Citation Nr: 0733489	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  04-40 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for bilateral plantar 
fasciitis.  

3.  Entitlement to service connection for bilateral pes 
planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The service department has verified that the veteran had 
active service from February 1991 to May 1996 in the U.S. 
Navy, and from September 1999 to September 2002 in the U.S. 
Army.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.  


REMAND

In the September 2007 Appellant's Brief to the Board, the 
veteran's representative requested a remand in this case in 
order to verify all of the veteran's periods of active 
service.  As noted in the Introduction, the service 
department has verified that the veteran had two periods of 
active duty, from February 1991 to May 1996, and from 
September 1999 to September 2002.  However, in his September 
2004 substantive appeal (VA Form 9), the veteran requested 
additional time for the appeal process and stated that he had 
been "forward deployed" in support of Operation Iraqi 
Freedom at that time.  The veteran's representative has 
requested that VA verify whether the veteran's service in 
Operation Iraqi Freedom constituted active military service 
and, if so, obtain any additional service medical records for 
that period, to include entrance and separation examinations.  

Although the Board sincerely regrets the additional delay, 
the Board finds that a remand is necessary in this case.  
Review of the record reveals the RO has not verified whether 
the veteran has had any periods of military duty (to include 
active duty, active duty for training, or inactive duty 
training) in addition to those that have been verified by the 
service department.  As a result, there may be service 
medical records that have not been obtained which may assist 
the veteran in establishing entitlement to service connection 
for his claimed disabilities.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, this 
case is REMANDED to the RO for the following development:

1.	Verify all of the veteran's periods of 
active military, naval, and/or air 
service (in addition to those listed at 
the top of page 2, above).  The 
response must include the dates of 
service and indicate whether the 
service was active duty, active duty 
for training (ADT), or inactive duty 
for training (IADT).  If any new 
periods of active service are 
identified, all service medical records 
for those periods of service, including 
entrance and separation examination 
reports, and reports of clinical 
evaluations, must be associated with 
the claims file.  

2.	Any additional development suggested by 
the evidence must be undertaken.  
Particular attention should be given to 
any new complaints, treatment, or 
findings related to plantar fasciitis, 
pes planus, or a right knee disability.  

3.	Thereafter, the issues on appeal should 
be readjudicated.  If the benefits 
sought on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with 
a supplemental statement of the case 
and afforded the appropriate 
opportunity to respond thereto.  


The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2007).


